Citation Nr: 0735863	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service connected low back and right knee 
conditions.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board denied this claim in October 2000.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), and in March 
2001, the Court vacated the decision and remanded the case to 
the Board.  The Board remanded the claims in November 2001 
and June 2003, and denied the appeal in June 2004.  The 
veteran again appealed to the Court.  In December 2005, the 
Court remanded the issue to the Board for further action.  In 
March 2006, the Board denied the appeal.  In an October 2006 
decision, the Board vacated the March 2006 decision and the 
appeal was remanded for further development.  In July 2007, 
the Board requested a VA medical expert opinion on the issue 
of etiology of the claimed left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's October 2007 statement giving the history of 
his left knee pain, he reported receiving treatment from 
Lyster Army Hospital at Fort Rucker, Alabama from 1989 or 
1990 as well as in 1993 and 1998.  Although the claims file 
contains May 1998 treatment records and x-ray reports from 
November 1993 and August 1998, there are no other treatment 
records associated with the claims file.  Those records must 
be obtained on remand.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the claimant corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
addressing how an effective date is 
assigned in a claim arising from an 
initial rating decision assigning service 
connection.  Dingess.

2.  Obtain the veteran's treatment 
records from Lyster Army Hospital at Fort 
Rucker, Alabama from 1989 to 1998 which 
have not been associated with the claims 
file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



